 1

 2
                                                                           JS-6
 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
      UNITED AFRICAN-ASIAN
 9   ABILITIES CLUB, ON BEHALF OF                 Case No: 2:19cv00536 MWF (RAOx)
     ITSELF AND ITS MEMBERS;
10
     THEODORE ARTHUR PINNOCK,                     ORDER FOR DISMISSAL WITH
11   An Individual,                               PREJUDICE OF ENTIRE ACTION
12
                      Plaintiffs,
            v.                                    [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
13   UJS GLEN HAVEN APARTMENTS
14   II, L.P.; and DOES 1 THROUGH 10,
     Inclusive
15

16               Defendants
17         Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
18   parties herein and for good cause shown, this Court hereby dismisses with prejudice
19   all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
20   complaint in its entirety. Each of the parties herein shall bear their own respective
21   attorney fees and costs.
22
           IT IS SO ORDERED.
23

24
     Dated: May 13, 2019___
25                                          By: _____________________________
26
                                                  Hon. Michael W. Fitzgerald
                                                  United States District Judge
27

28




                                 ORDER FOR DISMISSAL                                         1
